Exhibit 10.14

Execution Copy

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to the Employment Agreement, dated as of March 7, 2006, and
effective only upon the date of the consummation of the first public
underwritten offering of equity securities by Goodman Global, Inc., a Delaware
corporation (the “Company”), pursuant to an effective registration statement
filed by the Company with the United States Securities and Exchange Commission
(other than on Forms S-4 or S-8 or successors to such forms), is made by and
between Company, and Charles A. Carroll (the “Executive”).

WHEREAS, the Executive entered that certain Employment Agreement (as amended and
restated as of December 23, 2004, the “Employment Agreement”);

WHEREAS, the Company and the Executive have mutually agreed that it is in their
best interest to amend the Employment Agreement pursuant to the terms set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree that, effective as of the date hereof, the
Employment Agreement is hereby amended as follows:

1. Section 5(b)(i) of the Employment Agreement shall be amended to read in its
entirety as follows:

 

  (i)

Pay to the Executive an amount (the “Severance Amount”) equal to the product of
(A) the sum of (1) his then current his Annual Base Salary and (2) his target
annual bonus, as described in Section 3(b)(ii), as in effect on the Date of
Termination and (B) two, in equal monthly installments, in accordance with the
Company’s customary payroll practices, during the period beginning on the Date
of Termination and ending on the second anniversary of the Date of Termination;
provided, however, no such payment shall be made following the first date that
the Executive violates any covenant contained in Section 6, or 7 (and, if
applicable, has failed to cure such violation within the cure period set forth
in Section 8); and, provided, further, that, if the Board (or its delegate)
determines that the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Internal Revenue Code as of the Date of Termination
and that Section 409 A of the Internal Revenue Code applies with respect to a
payment to the Executive pursuant to this Section 5(b), one quarter of the
Severance Amount shall be paid in a cash lump-sum on the six month anniversary
of the Date of Termination (plus interest at the short-term applicable federal
rate compounded semi-annually on all amounts to accrue from the date such
payment would have been made but for the application of this proviso through the
date of payment), with the other three quarters of the Severance Amount payable
to the Executive in accordance with the Company’s customary payroll practices in
equal monthly installments during the period beginning on the six-month
anniversary of the Date of Termination and ending on the second anniversary of
the Date of Termination (but in no event shall any such amount be payable
following the first date that the Executive violates any covenant contained in
Section 6, or 7 (and, if



--------------------------------------------------------------------------------

 

applicable, has failed to cure such violation within the cure period set forth
in Section 8)). Notwithstanding the foregoing, if Executive’s Date of
Termination is on or after a Change in Control, then in lieu of continuing such
payments of base salary and target annual bonus, the Company shall pay Executive
an amount equal to two times his base salary (as described in Section 3(a)) plus
an amount equal to two times his target annual bonus as in effect on the Date of
Termination in a single lump sum within 30 days of the Date of Termination (or
the first date that such amount may be paid without incurring any penalty tax
pursuant to Section 409A of the Internal Revenue Code, if later; provided, that
in the event that such payment is so delayed, the payment shall include interest
on such lump sum from such 30th day until the date of payment at the short-term
applicable federal rate compounded semi-annually).

2. Section 5(b) of the Employment Agreement shall be amended to add a new
subsection (iii) to read in its entirety as follows:

 

  (iii) During the period commencing on the Date of Termination and ending on
the earlier of (x) the last day of the month in which the Executive attains age
65 and (y) the second anniversary of Executive’s Date of Termination, provide
the Executive and his eligible dependents (as determined under the Company’s
group health plan as in effect on the date of such termination of employment)
with health benefits under the terms of the Company’s group health plan as in
effect from time to time. If the Company is unable for any reason to provide the
extended health benefit coverage under a group health plan maintained by the
Company or any subsidiary, the Company will arrange for the purchase of health
insurance for the Executive and his eligible dependents providing, to the extent
practicable, reasonably comparable benefits. The cost of the extended health
benefits provided for hereby, including any insurance purchased by the Company
to provide such benefits, will be shared equally by the Executive and the
Company based on the COBRA continuation coverage rates charged by the Company’s
group health plan from time to time. Such post-employment coverage shall be
co-extensive with any COBRA continuation coverage required by federal (and, if
applicable, state or local) law. In the event that the second anniversary of
Executive’s Date of Termination occurs prior to the last day of the month in
which the Executive attains age 65, then from such second anniversary until the
last day of the month in which Executive attains age 65, the Company shall pay
Executive the Annual Health Care Stipend (as defined below) in advance on the
such 2nd anniversary and each annual anniversary, pro rated for any partial
year. The Annual Health Care Stipend shall equal $8918.16, provided that it
shall increase from the date hereof annually (on each anniversary of the date
hereof) by 12.7% . For the avoidance of doubt, this Section 5 (b)(iii) shall
supersede any provisions in the GG Holdings Employment Agreement with respect to
health insurance benefits following the Executive’s termination of employment.

 

2



--------------------------------------------------------------------------------

3. The last sentence of Section 2(b) of the Employment Agreement shall be
amended to read in its entirety as follows:

Notwithstanding the foregoing, this agreement shall not supersede the GG
Holdings Employment Agreement with respect to Section 6 (Obligations of the
Company upon a Change in Control).

4. The last sentence of Section 15 of the Employment Agreement shall be amended
to read in its entirety as follows:

Notwithstanding the foregoing, the Company acknowledges and agrees that on or
following the Effective Date the Executive may be entitled to receive certain
payments and benefits pursuant to Sections 6 of the GG Holdings Employment
Agreement and that nothing in the Agreement shall limit the payments and/or
benefits that may become payable or provided to the Executive by Holding
pursuant to the GG Holdings Employment Agreement.

5. A new Section 23 shall be added to the Severance Agreement shall to read in
its entirety as follows:

23. Section 409A. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Internal
Revenue Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A of the Internal Revenue Code and related Department
of Department of Treasury guidance, the Company and Executive shall cooperate in
good faith to adopt such amendments to this Agreement and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
they mutually determine necessary or appropriate to preserve the intended tax
treatment of the benefits provided by this Agreement, preserve the economic
benefits of this Agreement and avoid less favorable accounting or tax
consequences for the Company and/or (b) take such other actions as mutually
determined necessary or appropriate to exempt the amounts payable hereunder from
Section 409A of the Internal Revenue Code or to comply with the requirements of
Section 409A of the Internal Revenue Code and thereby avoid the application of
penalty taxes under such Section.

*****

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment to the Employment Agreement as of the day and year first above
written.

 

EXECUTIVE /s/ Charles A. Carroll Charles A. Carroll

 

GOODMAN GLOBAL, INC.   /s/ Ben D. Campbell By:   Ben D. Campbell Its:  
Executive Vice President

 

4